Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-9 are rejected under 35 U.S.C. 102a2 as being anticipated by Blankenship et al. US 2019/0045552 A1.
Claim 1:
Blankenship discloses a user terminal comprising: a transmitting section that transmits an uplink signal before connection establishment (See para 43, “This solution allows the number of PUCCH repetitions to be selected in a systematic and robust way before an RRC connection has been fully established”. Also see para 93, “Transmitting the UCI may comprise repeating the UCI for a number of repetitions. The number of repetitions may be determined implicitly, and/or without and/or before utilizing and/or receiving signaling explicitly indicating the number of repetitions (in particular for PUCCH transmission)”); and a control section that controls a repeated transmission of the uplink signal based on configuration information reported implicitly (See para 43, “This solution allows the number of PUCCH repetitions to be selected in a systematic and robust way before an RRC connection has been fully established”. Also see para 93, “Transmitting the UCI may comprise repeating the UCI for a number of repetitions. The number of repetitions may be determined implicitly, and/or without and/or before utilizing and/or receiving signaling explicitly indicating the number of repetitions (in particular for PUCCH transmission)”).

Claim 2:
Blankenship discloses that the uplink signal is an uplink control channel indicating delivery confirmation information in a random access procedure (See para 43, “This solution allows the number of PUCCH repetitions to be selected in a systematic and robust way before an RRC connection has been fully established”. Also see para 93, “Transmitting the UCI may comprise repeating the UCI for a number of repetitions. The number of repetitions may be determined implicitly, and/or without and/or before utilizing and/or receiving signaling explicitly indicating the number of repetitions (in particular for PUCCH transmission)”. Also see para 13, UCI includes Harq). 

Claims 3 and 7:
Blankenship discloses that the configuration information is reported by a control resource element index of a downlink control channel transmitted before the connection establishment, a downlink assignment indicator transmitted by the downlink control channel transmitted before the connection establishment, and Message 2, Message 3, and Message 4 (See para 52-54, index for PUCCH repetition).

Claim 6:
Blankenship discloses a radio base station comprising:
a receiving section that receives an uplink signal from a user terminal before a connection to the user terminal is established (See para 43, “This solution allows the number of PUCCH repetitions to be selected in a systematic and robust way before an RRC connection has been fully established”. Also see para 93, “Transmitting the UCI may comprise repeating the UCI for a number of repetitions. The number of repetitions may be determined implicitly, and/or without and/or before utilizing and/or receiving signaling explicitly indicating the number of repetitions (in particular for PUCCH transmission)”); and
a control section that controls an implicit report of configuration information for repeated transmission of the uplink signal (See para 43, “This solution allows the number of PUCCH repetitions to be selected in a systematic and robust way before an RRC connection has been fully established”. Also see para 93, “Transmitting the UCI may comprise repeating the UCI for a number of repetitions. The number of repetitions may be determined implicitly, and/or without and/or before utilizing and/or receiving signaling explicitly indicating the number of repetitions (in particular for PUCCH transmission)”).

Claims 4, 8 and 9:
Blankenship discloses when the repeated transmission is configured by the configuration information, and the user terminal supports the repeated transmission, then the control section transmits a plurality of the uplink control channels (See para 93, “Transmitting the UCI may comprise repeating the UCI for a number of repetitions. The number of repetitions may be determined implicitly, and/or without and/or before utilizing and/or receiving signaling explicitly indicating the number of repetitions (in particular for PUCCH transmission)”. Also see para 13, UCI includes HARQ).  

Allowable Subject Matter
Claims 5 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chatterjee US 2019/0182824 A1 discloses the PUCCH transmissions carry hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback in response to Message 4 that may be received before RRC connection establishment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472